Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-1 of our report dated July 15, 2009 relating to the consolidated financial statements, which appears on page 17 of Form 10-K of CrowdGather, Inc. for the years ended April 30, 2009 and 2008 andto the reference to ourfirmunder thecaption “Experts” in the Prospectus. MENDOZA BERGER & COMPANY, LLP /s/Mendoza Berger & Company, LLP Irvine, California April 12, 2010 78
